UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 7, 2014 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation) 0-13611 (Commission File No.) 38-2078923 (IRS Employer Identification No.) 1541 Reynolds Road, Charlotte, Michigan (Address of Principal Executive Offices) (Zip Code) 517-543-6400 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Results of Operations and Financial Condition On May 7, 2014, Spartan Motors, Inc. issued a press release announcing its financial results for the quarter ended March 31, 2014. A copy of the press release is attached to this Current Report as Exhibit 99.1. The information in this Item 2.02 and the attached Exhibit 99.1 shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated May 7, 2014 regarding the financial results for the quarter ended March 31, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPARTAN MOTORS, INC. Dated: May 7, 2014 /s/ Lori L. Wade By: Lori L. Wade Its: Chief Financial Officer and Treasurer 2
